Citation Nr: 1503115	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.Entitlement to service connection for radiculopathy of the right lower extremity (claimed as sciatica).

2..Entitlement to service connection for neurological disability of the left lower extremity, claimed as sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to October 1990 (in the Army) and from July 1991 to January 2011 (in the Navy).

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, denied service connection for sciatica (right) and for sciatica (left).  Later that same month, the Veteran filed a notice of disagreement (NOD) only as to the denial of these claims.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

During the pendency of the appeal, in March 2013, the RO, inter alia, awarded service connection for right lower extremity radiculopathy (previously claimed as sciatica (right)).  A supplemental statement of the case (SSOC) issued at the same time continued the denial of service connection for sciatica (left).

In October 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

This appeal was processed using paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The Board notes that the Veteran's files are primarily housed within Virtual VA.  A review of the documents in VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a March 2013 rating decision, the RO granted service connection and assigned an initial, 10 percent rating for right lower extremity radiculopathy, , effective February 2, 2011.


CONCLUSION OF LAW

As the March 2013 award of service connection for right lower extremity radiculopathy represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the November 2011 denial of service connection for right lower extremity radiculopathy (previously claimed as sciatica (right)), in a subsequent rating decision dated in March 2013, the service connection claim was granted. 

Under these circumstances, the Board finds that the service connection claim for right lower extremity radiculopathy, which was formerly in appellate status prior to March 2013, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeals as to these matters.  The Veteran was notified of this fact in correspondence from VA dated in April 2013 and in the March 2013 rating decision itself.  [Parenthetically, the Board further notes that the Veteran has not in any way disagreed with the AOJ's determination as to either the assigned effective date or rating]. 

Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for right lower extremity radiculopathy must be dismissed.


ORDER

The appeal as to the claim for service connection for right lower extremity radiculopathy is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the matter remaining on appeal  is warranted.

The Veteran underwent VA examination to assess the nature and etiology of his claimed sciatica in February 2011 and February 2013.  In February 2011, the Veteran was afforded a VA general examination, during which he reported lower back pain that started about 21 years ago with intermittent pain extending into his right leg.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine but was unable to diagnose sciatica due to insufficient objective clinical evidence.  In February 2013, the Veteran again underwent VA examination to assess his sciatica.  The Veteran reported flare-ups of lower back pain one to two times a month lasting one to three days with pain radiating into buttock and down his right posterior leg every other day and with tingling and numbness in the right leg.  Sensory examination revealed decreased sensation to light touch in the right lower leg, ankle, foot, and toes.  Examination also revealed radiculopathy in the right leg consisting of mild constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  Involvement of the right sciatic nerve was found.  Although no etiology opinion was proffered, the examiner diagnosed the Veteran with lumbar degenerative disc disease and herniated nucleus pulposus L5/S1 with right lower extremity radiculopathy.  

Based upon the diagnosis of right lower extremity radiculopathy, the RO awarded the Veteran service connection for right lower extremity radiculopathy, as the condition first manifested during active duty and he had continuous complaints of symptoms from that time to the present.

It is unclear why the above described VA examination reports fail to address the Veteran's allegations concerning his claimed left leg sciatica.  Regardless, during the April 2013 hearing, the Veteran testified that he first noticed his left side sciatica during service in the form of some minor tingling.  See Hearing Transcript, p. 3.  The Veteran affirmed that his sciatica affects both his right and lower extremities, and that he experiences pain and numbness in his left leg all the way down to his toes.  Id. at p. 6-7.  Additionally, he clarified that he complained only of right-sided sciatica during the course of the appeal since the pain is worse in the right lower extremity than in the left.  Id. at p. 7-8.  The Board's review of the record appears to support the Veteran's allegations.  Specifically, service treatment records show that he had complained of lower back pain with shooting pain down his right and left legs, with the right worse than the left.  See April 26, 2000 (pain radiating to hamstring; tenderness to touch in hamstring region); November 27, 2006 (positive radiation of pain shooting down each leg).  Furthermore, a January 10, 2012 VA treatment record reflects the Veteran's more current complaints of shooting pains down both of his legs, and a December 07, 2011 VA diagnostic report revealed minimal sclerosis left iliac bone and SI joint which "might indicate a very mild left sacroiliitis."

As such, and given the nature of the evidence and supporting statements discussed above, the Board finds that the opinions of the February 2011 and February 2013 VA examiners are inadequate as to claimed neurological disability of the left leg, and that further examination to obtain an appropriate opinion, based on full consideration of the Veteran's documented medical history as well as the lay assertions of record, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file reflects that VA treatment records associated with the claims file date up to August 2012.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's lower back or sciatica since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to assess the nature and etiology of neurological disability affecting the left lower extremity, claimed as sciatica.
The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting  the left lower extremity, to include sciatica or radiculopathy.  This includes identifying any such disability present at any time pertinent to the current claim on appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the physician should consider all pertinent evidence, to include in-service and post-service VA medical records (identified above), as well as the Veteran's lay assertions-to include that that he has experienced continuity of left lower extremity symptoms since service (which he is competent to assert).
All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining  on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


